DETAILED ACTION
This communication is responsive to the application and amended claim set filed August 5, 2020.  Claims 1-15 are currently pending.
Claims 1-15 are REJECTED for the reasons set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/EP2019/051886, filed January 25, 2019, which claims priority to EP 18155138.3, filed February 5, 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 4 is objected to because of the following informality:  
Regarding claim 4, in line 2, the phrase “the Bi compound is used in amounts ranging” should be changed to “the Bi compound is present in an amount ranging” or “the Bi compound is added in an amount ranging”.  Appropriate correction is required.

Initial Comments Regarding Patentability
Claims 1-13 are product-by-process claims whose patentability is determined by the solid catalyst component, not the process by which the catalyst component is made.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  (MPEP § 2113 (quoting In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).)  In this instance, the examiner has See Abstract.)  The electron donor is bidentate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Felisati et al. (WO 2015/169652).
Regarding claims 1, 5-7, 9, 11, and 12, Felisati teaches a solid catalyst component comprising Ti, Mg, Bi, Cl, and an electron donor compound.  (para. [0024].)  Preferred internal electron donors include n-butylphthalate, di-isobutylphthalate, and di-n-octylphthalate (see para. [0029]), each of which are bidentate.

Regarding claims 2 and 3, Felisati teaches that the preferred Bi compound is BiCl3.  (para. [0031].)

Regarding claim 4, Felisati teaches an exemplar amount of 3 mol% Bi relative to Mg (see para. [0067]), or 0.03 mol per 1 mol Mg, which is within the claimed range.

Regarding claim 8, Felisati teaches that the preferred Mg compound is an MgCl2 adduct.  (para. [0067].)

Regarding claim 10, Felisati teaches that TiCl4 is the preferred Ti compound.  (para. [0032].)

Regarding claims 14 and 15, Felisati teaches a process for the copolymerization of propylene and ethylene in which the monomers are contacted with a catalyst system comprising the solid catalyst component discussed above, an alkylaluminum compound, and an external electron donor.  (See para. [0024].)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Felisati et al. (WO 2015/169652) as applied to claim 11 above, and further in view of Fait et al. (WO 98/44009).
Regarding claim 13, Felisati teaches all of the limitations of claim 11.  (See paragraph 11 above, which is incorporated by reference herein.)
The difference between Felisati and claim 13 is that Felisati does not teach the internal donors recited in claim 13.  However, using the recited compounds as internal donors is known in the art.  For example, Fait teaches a Ziegler-Natta catalyst component comprising either phthalates or 1,3-diethers as internal electron donors.  (pp. 15-16.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a 1,3-diether in place of the phthalates of Felisati with the reasonable expectation of forming a useful solid catalyst component because Fait identifies both types of compounds as useful internal donors.  (See MPEP 2143(I)(B).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763